Citation Nr: 0510948	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as arteriosclerosis.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from active duty in December 1963 with 
over 20 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of coronary artery disease or any 
chronic heart disorder.

2.  Post-service evidence is negative for coronary artery 
disease for many years after military discharge.

3.  The medical evidence fails to establish a nexus between 
the veteran's military service and current diagnosis of 
coronary artery disease.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's period of active duty, nor can such a 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Further, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular disease, 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records are negative for complaints of, 
treatment for, or diagnosis related to a cardiovascular 
disorder of any kind.  While a physical examination for 
reenlistment in 1949 shows a systolic murmur, the examiner 
specifically indicated that it was "NCD," which means that 
it was not considered disabling.  

The Board also finds it persuasive that the veteran 
subsequently served on active duty for some 14 additional 
years after the mention of a systolic murmur without 
reference to a cardiovascular disorder or further indication 
of a murmur.  Specifically, a September 1951 physical during 
a hospitalization for tonsillitis showed a normal heart 
without murmurs.  Moreover, military physical examinations 
dated in August 1955, March 1958, and May 1961, showed a 
normal clinical evaluation of the veteran's heart.  

Significantly, the service separation examination dated in 
December 1963 showed a normal clinical evaluation of the 
veteran's heart.  A separation electrocardiogram was within 
normal limits.  This evidence indicates to the Board that the 
veteran did not have evidence of a chronic cardiovascular 
disorder while on active duty.  

The veteran has maintained that a blood pressure reading of 
144/86 in March 1958 should be considered the beginnings of 
his heart problems.  The Board disagrees.  First, the 
referenced blood pressure reading is not considered to be 
hypertension for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2004).  

Moreover, a single blood pressure reading, particularly given 
the absence of in-service medical evidence of chronic 
cardiovascular disease, does not indicate the presence of a 
chronic disorder.  Therefore, the Board finds that service 
medical evidence does not support the veteran's assertions 
that his current cardiovascular disease had its beginning 
while on active duty.

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to a cardiovascular disorder for many 
years after discharge.  

First, a quadrennial examination report dated in February 
1968 showed a normal clinical evaluation of the veteran's 
heart.  This indicates to the Board that the veteran was not 
having symptoms related to cardiovascular disease within 
several years of military discharge.  Given that there was no 
evidence of cardiovascular disease within one year of 
discharge, the one-year presumption is not for application.

Next, the medical evidence shows that the veteran's first 
reported symptoms associated with coronary artery disease in 
1982.  In an August 1982 note, a private physician reflected 
that the veteran had developed chest pain while on a trip.  
The physician reported that the veteran had "no known 
antecedent history of hypertension or cardiac disease" prior 
to his episode of chest pain.  

A family history of heart disease, in that his sister and 
brother both had heart attacks in their mid-50s, was 
reported.  After a physical examination and cardiac work-up, 
the final diagnoses included essential hypertension, recent 
onset, and probable underlying coronary artery disease.  This 
diagnosis was subsequently confirmed by coronary angiogram.  
Subsequent medical records reflect that his heart disease 
remained asymptomatic for several years.  Ultimately, he 
underwent coronary artery bypass surgery in November 1992.  
In May 2002, he filed the current claim.

Considering that the veteran was first diagnosed with 
coronary artery disease in 1982, the Board places significant 
probative value on the almost 19-year gap between discharge 
from military service and the first diagnosis of coronary 
artery disease, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1963 and the first diagnosis of coronary artery 
disease in 1982.
 
Moreover, since the service medical records do not reflect 
that the veteran was noted to have cardiovascular symptoms 
during service, there is no possibility of showing continuity 
of symptomatology under 38 C.F.R. § 3.303(b) ("where the 
condition noted during service . . . is not, in fact, shown 
to be chronic . . . [,] then a showing of continuity after 
discharge is required to support the claim.").  

In this case, there was no condition noted during service and 
no continuity of symptomatology after discharge.  As such, 
there is no support for the claim based on continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
medical evidence does not support the veteran's claim. 

Significantly, while multiple private medical records are 
associated with the claims file, none of the veteran's 
treating physicians have ever suggested a relationship 
between his military service and current cardiovascular 
symptomatology.  Moreover, at the time of the initial 
diagnosis in 1982, the treating physician specifically stated 
that the veteran had no prior history of cardiac disease.  
Therefore, the Board finds that the medical evidence is 
negative for a medical nexus between military service and his 
current coronary artery disease.

The Board has also carefully considered the veteran's 
statements that his heart problems started during military 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
of little probative value in light of the other objective 
evidence of record showing no evidence of a chronic disorder 
during service, no continuing findings indicative of cardiac 
symptomatology, and no medical nexus between his current 
diagnosis and active duty.  He lacks the medical expertise to 
offer an opinion as to the existence of coronary artery 
disease, as well as to medical causation of any current 
disability.  Id.  

Moreover, the Board again notes that when treated for 
coronary artery disease in 1982, it was reported that he had 
no history of cardiac symptoms and made no reference to any 
long-standing symptoms of cardiovascular disease.  In the 
absence of in-service evidence of a chronic disorder, 
competent, credible evidence of continuity of relevant 
symptomatology, or a medical nexus, service connection is not 
warranted for coronary artery disease.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2002, prior to the initial 
adjudication of his claim in September 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The June 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the January 2004 statement of the 
case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, as there is no evidence of a chronic disorder in 
service, no indication of continuity of symptomatology, and 
no medical nexus, the Board finds that there is no indication 
for a medical opinion.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for coronary 
artery disease, claimed as arteriosclerosis, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


